Citation Nr: 0328291	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to special monthly pension.



REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from February 1952 to December 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the Denver, 
Colorado , Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran has requested that his claim be advanced on the 
Board's docket.  He request was denied in May and August 
2003.  He has again requested the same.  The Board is not 
making a determination on his motion because his claim is 
currently being decided in docket order.  As set forth below, 
his claim is being remanded for further development of the 
medical evidence.


REMAND

The veteran seeks increased pension which is payable to a 
veteran by reason of need for aid and attendance or by reason 
of being housebound.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  Need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b).  A veteran will be considered in need of regular 
aid and attendance if he or she is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need 
for aid and attendance under certain criteria in VA 
regulations.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  
Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  It is only 
necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance not that there 
be a constant need.
Increased pension is payable to a veteran who is entitled to 
pension under 38 U.S.C. 1521 and who is not in need of 
regular aid and attendance if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under § 4.17 of this chapter) the 
veteran:  (1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or  (2) Is "permanently housebound" by 
reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C. 
1502(c), 1521(e); 38 C.F.R. § 3.351(d).

In this case, the veteran is not blind and has not 
demonstrated visual impairment as required for aid and 
attendance benefits on that basis.  Additionally, he is not 
currently a patient in a nursing home.  However, he may 
obtain increased pension benefits if he demonstrates a need 
for aid and attendance, if he has a permanent and total 
disability plus other disability rated 60 percent or more; or 
if he is "permanently housebound.  38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351(b)(c).

The veteran, who has no service-connected disabilities, is 
disabled as a result of familial tremor of both hands, 
degenerative joint disease of the cervical spine, knee 
disability, hypertension, rectal disease, a low back 
disorder, and psychiatric disability.  He was afforded a VA 
examination in April 2001.  At that time, his disabilities 
were reviewed.  His familial tremor was noted to be his most 
disabling disability, and the examiner stated that it would 
interfere with any type of employment.  However, the examiner 
concluded that the veteran was able to dress and undress 
himself; to keep himself ordinarily clean; to feed himself; 
and to attend to the wants of nature, although, it was noted 
that he could not shave.  The examiner noted that the veteran 
drove himself to the appointment, was able to take care of 
his normal activities of living, appeared quite intelligent, 
and was able to function from the point of view of intellect 
and education.

However, since the April 2001 examination, the veteran has 
contended that his level of functioning in general has 
decreased.  He has stated that he is no longer able to drive.  
He cannot walk well due to his knee and spine disabilities.  
He is essentially confined to his home.  He has submitted 
statements from a person who helps care for him to 
substantiate that he needs assistance from her due to his 
tremors and that his need for assistance increased.  The 
veteran has indicated, and she has substantiated, that he has 
difficulty in preparing food, serving food, and feeding 
himself.  He also cannot shave himself and cannot perform 
activities which necessitate fine dexterity.  In particular, 
his hand disabilities greatly interfere with his ability to 
perform daily personal functions.  Moreover, the veteran has 
submitted several statements to the Board which indicate that 
his psychiatric disability may have increased in severity.  
Given the veteran's allegations that his condition has 
worsened since the April 2001 examination, the Board 
concludes that remand is required for another medical 
examination to assess his current level of disability.

Finally, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  Schedule the veteran for a VA Aid and 
Attendance examination to assess whether 
the level of disability has deteriorated 
to the point that he now meets the 
requirements for special monthly pension.  

3.  Schedule the veteran for a VA 
psychiatric examination to evaluate 
specifically the degree of disability 
resulting from this disorder.

4.  Thereafter, readjudicate the 
veteran's claim for special monthly 
pension.  If the benefits sought on 
appeal remain denied, provide the 
appellant with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




